Title: To Thomas Jefferson from James Maxwell, 2 April 1791
From: Maxwell, James
To: Jefferson, Thomas


Norfolk, 2 Apr. 1791. Acknowledging TJ’s of 29th ult. On receiving former letter, he at once applied to Major Lindsay who had TJ’s six boxes of furniture  immediately sent to Richmond and who said Brown acknowledged their receipt and said he had been waiting for wagons to sent them up country.—On receiving TJ’s former order for cider, he immediately applied to gentlemen he could rely on at Suffolk, Smithfield, Cabin Point, and Back River “(being the places of greatest reputation for Cyder) and their general answer was that they had made none they could recommend,” due to a remarkably warm fall, the apples rotting too fast, and their having to distill them into brandy. But on receiving TJ’s last he applied again and hopes soon to be able to send “3 or More Bbls: of Cyder and shall be happy I may get such as may meet with Your Approbation.”
